


EXHIBIT 10.3

 

Note:  This exhibit reflects an amendment to the IBM 401(k) Plus Plan to revise
the definition of “Committee” under the Plan.

 

Amendment No. 2

 


IBM 401(K) PLUS PLAN

(As Amended and Restated as of January 1, 2008)

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM 401(k) Plus Plan (“the Plan”), a qualified retirement plan
that meets the requirements of Section 401(a) of the Internal Revenue Code (“the
Code”) and that includes a cash or deferred arrangement within the meaning of
Section 401(k) of the Code.

 

In accordance with Section 13.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM amended and restated the Plan, effective as of January 1, 2008.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective as specified herein.

 

1.             Section 1.14 is amended effective November 16, 2009, to read as
follows:

 

1.14         “Committee” means the Retirement Plans Committee of IBM, which
shall consist of the individuals with the following positions (or successor
positions) at IBM: Senior Vice President and Chief Financial Officer; Senior
Vice President, Human Resources; senior Finance executive reporting to the
Senior Vice President and Chief Financial Officer and responsible for funded
benefit plans; and Senior Vice President & General Counsel.  Effective beginning
November 16, 2009, the Retirement Plans Committee shall consist of the
individuals with the following positions (or successor positions) at IBM: Senior
Vice President and Chief Financial Officer; Senior Vice President, Human
Resources; and Senior Vice President & General Counsel.

 

12.           Section 11.03 is amended, effective August 1, 2007, to read as
follows:

 

11.03      Responsibilities of Committee

 

(a)          The Committee shall be responsible for:

 

--------------------------------------------------------------------------------


 

(i)            the appointment, retention, and removal of:

 

(A)          the Trustee that holds the assets of the Fund, and

 

(B)           the Trustee or Investment Managers that direct or manage the
investment, acquisition, and disposition of the assets of the Fund or of any
Investment Fund;

 

(ii)           the establishment and amendment of investment policies and
guidelines for the Plan, provided, however, that the Committee, in its sole
discretion, may delegate all or part of such responsibility to the Trustee or
Investment Managers, or to employees of IBM, or to Participants;

 

(iii)          the review of the performance of the Plan Administrator, the
Trustee, the Investment Managers, and any others appointed by it at such times
as the Committee determines; and

 

(iv)          the establishment of such rules as it may deem appropriate for the
conduct of its business with respect to the Plan.

 

(b)           The Committee may, by duly adopted resolution, delegate to the
Plan Administrator, or any officer or employee of IBM, the authority to carry
out any decision, resolution, directive, or delegation of the Committee.  The
Committee may, by duly adopted resolution, delegate to the IBM senior Finance
executive reporting to the Senior Vice President and Chief Financial Officer and
responsible for funded benefit plans, the authority granted to the Committee
under subsection (a)(i)(B) or Section 5.01(c).

 

2

--------------------------------------------------------------------------------
